Citation Nr: 0432151	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  98-19 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 
1990, for an award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 29, 
1990, for an award of total disability rating due to 
individual unemployability (TDIU).

(The issue of whether a June 19, 1990, decision of the Board 
of Veterans' Appeals, denying entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD, should be revised or reversed on the grounds of clear 
and unmistakable error is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty for one year, nine months 
and ten days, including from August 1968 to May 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which awarded a TDIU effective from August 29, 1990.  
This appeal is also before the Board from a January 1995 
rating decision which awarded service connection for PTSD 
effective from August 29, 1990.  In October 2000, the Board 
remanded this case to the RO for additional action.  The case 
has been returned to the Board for further appellate 
consideration.  

The issue of entitlement to an effective date prior to August 
29, 1990, for a TDIU award is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, the Board will notify 
you of the further action required on your part.


FINDINGS OF FACTS

1.  Entitlement to service connection for PTSD was denied by 
a final Board decision on June 19, 1990.  

2.  A subsequent petition to reopen a claim of service 
connection for PTSD was not received by VA until August 29, 
1990. 


CONCLUSION OF LAW

The criteria for an effective date prior to August 29, 1990, 
for an award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, a substantially complete application was 
received.  Thereafter, the RO rendered a decision on the 
matter on appeal in January 1995.  After the rating decision 
was promulgated, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  The VCAA prescribes VA duties to notify 
the claimant of the evidence needed to substantiate a claim, 
of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).

Subsequent to the change in the law under the VCAA, in a 
September 2003 letter, the RO notified the veteran of such 
change.  A May 2004 letter provided additional information as 
to the requirements under the VCAA.  These letters, when 
considered with the statement and supplemental statements of 
the case, provided the claimant with adequate notice of what 
the law required to award the benefit sought on appeal.  The 
veteran further was provided adequate notice that VA would 
help him secure evidence in support of his claim if he 
identified that evidence.  The above referenced documents 
also provided notice to the claimant of what the evidence of 
record revealed.  Additionally, these documents provided 
notice why this evidence was insufficient to award earlier 
effective date, as well as notice that the appellant could 
still submit supporting evidence.  

Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to again notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board further finds that because this claim was initially 
decided in 1995, the veteran was not prejudiced by VA's 
issuance of "Quartuccio sufficient" notice after the 
initial rating decisions.  Simply put, as the law governing 
notice was not enacted until November 2000, there was no way 
that VA could have complied in 1995, and the appellant has 
not presented any evidence to the contrary.

While VA did not specifically ask for all evidence in the 
appellant's possession, the veteran has repeatedly been 
informed what is necessary to support his claim.  By failing 
to provide that necessary evidence the veteran is stating sub 
silentio that he neither has the necessary evidence nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
When there is a final disallowance of a claim, and new and 
material evidence is received, the effective date of an award 
shall be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).

Entitlement to service connection for PTSD was initially 
denied by the Board in a June 19, 1990, decision.  That 
decision is final.  38 U.S.C.A. § 7104.

After the June 19, 1990, final Board decision denying service 
connection for PTSD, the earliest date that a claim to reopen 
was received by the RO was on August 29, 1990.  The RO has 
already awarded service connection for PTSD effective from 
August 29, 1990.  There is no evidence of record which 
indicates that an earlier claim to reopen was filed.  As 
such, entitlement to an effective date prior to August 29, 
1990, for an award of service connection for PTSD cannot be 
granted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to August 29, 1990, for an award of 
service connection for PTSD is denied.


REMAND

In a July 1988 rating decision, service connection for 
residuals of a lumbar spine injury (lumbar strain), rated 20 
percent disabling, and residuals of a cervical spine injury 
(cervical strain), rated 20 percent disabling, was awarded.  
In a statement received in August 1989, the veteran requested 
that his claim be reopened and that he be awarded a 100 
percent rating.  He stated that his service-related condition 
had worsened such that he could no longer work.  He reported 
that he had both physical (cervical and lumbar spine) and 
psychological (severe PTSD) service injuries.  

In September 1989, VA psychiatric and joints examinations 
were performed.  VA psychiatric examination diagnosed the 
veteran with panic disorder.  VA physical examination noted 
that the claimant reported that his cervical and lower back 
conditions had worsened.  The diagnoses were cervical and 
lumbar strain with severely decreased ranges of motion.  

In a December 1989 rating decision, the RO increased the 
veteran's lumbar disability rating to 40 percent disabling, 
and his cervical spine disability to 30 percent disabling, 
effective from August 7, 1989.  The combined rating was 60 
percent.  

In December 1989, the appellant submitted an application for 
a total disability rating due to individual unemployability 
(TDIU).  In answer to question number seven on the 
application form ("What service-connected disability 
prevents you from securing or following any substantial 
gainful occupation?"), the claimant responded that it was 
his back and cervical spine condition.  In the remarks 
section, he noted the following:  

I tried to start my own computer business 
. . . but could not physically or 
emotionally handle the workload.  My 
physical disabilities have affected my 
ability to handle stress.  Any type of 
stress causes aggravation of physical 
problems (and) severe anxiety.  This is 
why I see a medical doctor and a 
psychologist.  

In April 1996, the RO awarded the veteran's claim for TDIU 
effective from August 29, 1990, the date that service 
connection for PTSD was awarded.  The appellant appealed this 
decision.  (In November 2003, the RO awarded a 100 percent 
schedular rating for PTSD, effective from August 29, 1990.)

In October 2000, the Board remanded this issue in order for 
the RO to obtain the veteran's Social Security Administration 
(SSA) records.  The Board noted that a June 1989 
Administrative Law Judge of the SSA referenced medical 
records pertaining to the appellant's back disorder.  Those 
records, however, had not been associated with the claims 
file.  Hence, the Board remanded the matter to the RO to 
obtain the SSA records in order to determine whether the 
veteran's neck and back disorders alone rendered him 
unemployable prior to August 29, 1990.  

In March 2002, the RO received records from the SSA.  
Unfortunately, not all medical reports referenced in the SSA 
Judge's decision were included in the records SSA submitted 
to the RO.  In addition, the medical reports submitted by SSA 
make reference to additional treatment reports which may be 
pertinent to the issue at hand.  Specifically, it is noted 
that an August 1988 medical report from Dr. A. A. Montiel 
indicates that following a motor vehicle accident in August 
1987, the veteran was seen at Underwood Memorial Hospital.  
Dr. Montiel also indicated that the veteran was seen by Dr. 
Burton W. Pearl, an orthopedic surgeon (date unknown), Stuart 
Dubowitch, D.O., an orthopedic surgeon in Cherry Hill, New 
Jersey (date unknown), and Dr. Pandock, a neurologist (date 
unknown).  In addition, Dr. Montiel noted that the claimant 
was being followed by Hamilton Physical Therapy Association, 
Dr. Robert Schwartz, and George A. Knod, D.O., a physical 
medicine and rehabilitation specialist.  While some of these 
records may not be pertinent to the issue at hand (since they 
are dated prior to the February 1988 effective dates for 
service connection for the cervical and lumbar disorders), 
records of continued treatment (from August 1988) may very 
well be pertinent to the issue on appeal.  Therefore, the 
Board finds it necessary to remand the matter in order for 
the RO to attempt to obtain any additional pertinent medical 
records that may be available.  

The Board also notes that the regulation states that total 
disability ratings for compensation purposes may be assigned, 
where the schedular criteria is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  It is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  38 C.F.R. § 4.16(b).  

As mentioned above, the appellant reported in August 1989, 
that he was unemployable as a result of his neck and back 
disorders.  A December 1991 VA examination noted that the 
claimant was unemployable as a result of the disorders of the 
spine.  There were somewhat similar physical symptoms and 
examination findings at that time as there were in a 
September 1989 VA examination.  Given this, the Board finds 
that the matter should be referred to the Director, 
Compensation and Pension Service, for extraschedular 
consideration.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the veteran is 
accomplished.  This includes notification 
of the law, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate the claim.  Any 
notice must indicate who is responsible 
for securing any outstanding evidence, to 
include any outstanding private treatment 
records.  The claimant must be instructed 
to submit all pertinent evidence in his 
possession that has not been previously 
submitted.  If further development is 
necessary to comply with the applicable 
law and regulations, all such development 
must be accomplished.  The RO must 
provide adequate reasons and bases for 
its determination.

2.  The RO should take the necessary 
steps to obtain any outstanding post-
service medical records and associate 
them with the claims file.  This includes 
records from the following providers (if 
available):  Stuart Dubowitch, D.O.; 
George A. Knod, D.O.; Hamilton Physical 
Therapy Association; Robert Schwartz, 
M.D.; Dr. Pandock; Dhiraj K. Panda; 
Underwood Memorial Hospital; Dr. Burton 
W. Pearl; Dr. Jules Yavil; and Dr. 
Richard Sproch (or Spreech).  If the 
veteran identifies any other outstanding 
pertinent records concerning care 
provided prior to August 29, 1990, or if 
the RO becomes aware of the existence of 
any other pertinent records, those 
records are to be obtained.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claim.  The claimant must then be 
given an opportunity to respond.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the RO should submit this claim to the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration.  Comparison between the 
examination findings of September 1989 
and December 1991 is in order.  If the 
benefit is denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his attorney 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



